This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VIRGIL CLAUDE,

 3                  Plaintiff,

 4 v.                                                            No. 32,602

 5   THI OF NEW MEXICO AT
 6   ALBUQUERQUE, LLC, D/B/A
 7   SPECIALITY HOSPITAL OF
 8   ALBUQUERQUE, HEALTHSOUTH
 9   REHABILITATION HOSPITAL OF
10   NEW MEXICO, LTD., D/B/A
11   HEALTHSOUTH REHABILITATION
12   HOSPITAL, THE FOUR HUMOURS
13   HEALTHCARE, LLC and LISA S. NOYA
14   BURNETT, M.D.,

15                  Third-Party Plaintiffs/Appellants,

16 v.

17 WILLIAM MCCONNELL, M.D., LLC,

18                  Third-Party Defendant/Appellee.

19 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
20 John A. Dean, Jr., District Judge

21 Rodey, Dickason, Sloan, Akin & Robb, P.A.
22 R. Nelson Franse
23 Edward Ricco
 1 Stephen R. Marshall
 2 Albuquerque, NM

 3 for Third-Party Plaintiffs/Appellants

 4 Butt, Thornton & Baehr
 5 W. Ann Maggiore
 6 Albuquerque, NM

 7 for Third-Party Defendant/Appellee

 8                            MEMORANDUM OPINION

 9 VANZI, Judge.

10   {1}   Summary affirmance was proposed for the reasons stated in the notice of

11 proposed summary disposition. No memorandum opposing summary affirmance has

12 been filed, and the time for doing so has expired.

13   {2}   AFFIRMED.

14   {3}   IT IS SO ORDERED.

15                                         __________________________________
16                                         LINDA M. VANZI, Judge

17 WE CONCUR:



18 _________________________________
19 MICHAEL D. BUSTAMANTE, Judge



20 _________________________________
21 MICHAEL E. VIGIL, Judge

                                             2